Hill, P. J.
(dissenting in part). The Commission’s account 105 “ Gas Plant Acquisition adjustments ” is described by the Commission as an account of book assets which are not real assets. A transfer from Accounts 10W.04 to Account 105 is *203the first half of the present method which the Commission adopts in charging off assets. The Commission has directed that seven items aggregating more than $1,200,000 be transferred to Account 105 “ unreal assets ”. Such items now appear in the accounts devoted to “ real assets ”. These transfers are comparable, under the definitions furnished by the Commission, with elimination. The Commission may not require a utility to show a loss where none has occurred.
The Commission directs that $243,123.94 administration expenses be eliminated from capital assets. It permits a comparable charge for the years 1928 to 1933 of about $75,000 to remain in Account 101. The authorities in this State have determined that the expenses incident to converting the “ bare bones ” of a utility into a going, profitable business may be capitalized. The Commission’s order in this regard should be annulled.
In 1926 petitioner transferred $400,000 from replacement reserve or depreciation surplus to the general surplus account of the company, where it has remained for more than twenty years. In 1938, an investigation of the accounts of the petitioner was made by the Commission and this transfer is mentioned in the report. The authorities seem to give to the utility management the right to determine the amount to be set aside for depreciation. However, under the rules of the Commission, a transfer of this kind can only be made with the approval of the Commission, and although twenty years have passed and equity would suggest otherwise, the rules should be followed, and the directed retransfer should be made.
Heffernan, Bussell and Deyo, JJ., concur with Foster, J.; Hill, P. J., dissents, in part, in an opinion.
Determination and order of the Commission confirmed, with $50 costs.